Citation Nr: 0828326	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  04-10 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial compensable rating for a bunion 
with fracture of the great right toe.

2.  Entitlement to an initial compensable rating for a fungal 
skin condition of the feet.

3.  Entitlement to an initial compensable rating for a right 
wrist disability.

4.  Entitlement to an initial compensable rating for a left 
wrist disability.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1983 to 
February 2003.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming.  Jurisdiction of her claim was transferred 
to the RO in Nashville, Tennessee. The veteran currently 
lives in Tennessee.

In September 2007, the issues were remanded for additional 
development.  All development has been completed and 
associated with the claims file.


FINDINGS OF FACT

1.  The veteran's bunion with fracture of the great right toe 
causes pain when standing, walking, and while at rest; is 
tender to palpation; and caused significant effects on the 
veteran occupation and daily activities.  

2.  The veteran does not currently have symptoms of a fungal 
skin condition of the feet.

3.  The veteran's fungal skin condition has not involved at 
least 5 percent of her body or intermittent systemic therapy 
at any time throughout the pendency of her claim and appeal.  

4.  The medical evidence documents reduced range of motion 
and pain in the veteran's left and right wrist.

CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for a 
bunion with fracture of the great right toe to 10 percent 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5010- 5283, 5003, 5280, 5284 (2007).

2.  The criteria for an initial compensable disability rating 
for the veteran's service-connected fungal skin condition of 
the feet have not been met.  38 U.S.C.A.          §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7806 
(2007).

3.  The criteria for an initial compensable disability rating 
for tendonitis of the right wrist to 10 percent have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 3.951(b), 4.25, 4.71a, Diagnostic Codes 5024-5215, 
5003 (2007).

4.  The criteria for an initial compensable disability rating 
for tendonitis of the left wrist to ten percent have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 3.951(b), 4.25, 4.71a, Diagnostic Codes 5024-5215, 
5003 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§1155; 38 C.F.R. §§3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. §4.7.

In deciding the claims, the Board has considered the 
determinations in Fenderson v. West, 12 Vet. App. 119 (1999) 
and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether 
the veteran is entitled to an increased evaluation for 
separate periods based on the facts found during the appeal 
period.  In Fenderson, the Court held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then 
current severity of the disorder.  The Court also discussed 
the concept of the "staging" of ratings, finding that, in 
cases where an initially assigned disability evaluation has 
been disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period (as in this 
case).  Id. at 126.  Hart appears to extend Fenderson to all 
increased evaluation claims.

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable Diagnostic Code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy from disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

Bunion with Fracture and Fungal Skin Condition of the Feet

The veteran seeks a compensable evaluation for her bunion and 
fracture to her great right toe as well as for her service-
connected fungal skin condition of the feet.

The RO rated the veteran's bunion and fracture of the great 
right toe under 5010-5283.  

Diagnostic Code 5010 provides that arthritis due to trauma 
that is substantiated by X-ray findings is to be rated as 
degenerative arthritis.  Diagnostic Code 5003, degenerative 
arthritis, provides that degenerative arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  

When there is no limitation of motion of the specific joint 
or joints that involve degenerative arthritis, Diagnostic 
Code 5003 provides a 20 percent rating for degenerative 
arthritis with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, and a 10 percent rating for 
degenerative arthritis with X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.  Note 
(1) provides that the 20 pct and 10 pct ratings based on X-
ray findings will not be combined with ratings based on 
limitation of motion.  Note (2) provides that the 20 percent 
and 10 percent ratings based on X-ray findings, above, will 
not be utilized in rating conditions listed under Diagnostic 
Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint 
or joints involved that is noncompensable (0 percent) under 
the appropriate diagnostic codes, Diagnostic Code 5003 
provides a rating of 10 percent for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. 

When there is limitation of motion of the specific joint or 
joints that is compensable (10 percent or higher) under the 
appropriate diagnostic codes, the compensable limitation of 
motion should be rated under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a. 

Diagnostic Code 5283 provides ratings based on malunion or 
nonunion of tarsal or metatarsal bones.  Moderate malunion or 
nonunion of tarsal or metatarsal bones is rated 10 percent 
disabling; moderately severe malunion or nonunion of tarsal 
or metatarsal bones is rated 20 percent disabling; and severe 
malunion or nonunion of tarsal or metatarsal bones is rated 
30 percent disabling.  A Note to Diagnostic Code 5283 
provides that malunion or non-union of tarsal or metatarsal 
bones with actual loss of use of the foot is rated 40 percent 
disabling.  38 C.F.R. § 4.71a. 

Also potentially applicable to the veteran's disability are 
Diagnostic Codes 5280 and 5284.  Under DC 5280, unilateral 
hallux valgus is severe if equivalent to amputation of great 
toe, and is rated 10 percent disabling.  Unilateral hallux 
valgus that has been operated upon with resection of 
metatarsal head is rated 10 percent disabling.  38 C.F.R. § 
4.71a.

Diagnostic Code 5284 provides ratings for residuals of other 
foot injuries.  Moderate residuals of foot injuries are rated 
10 percent disabling; moderately severe residuals of foot 
injuries are rated 20 percent disabling; and severe residuals 
of foot injuries are rated 30 percent disabling.  A Note to 
Diagnostic Code 5284 provides that foot injuries with actual 
loss of use of the foot are to be rated 40 percent disabling.  
38 C.F.R. § 4.71a.

For the veteran's fungal skin condition of the feet, the RO 
rated the condition Under DC 7806.  Diagnostic Code 7806 
provides that dermatitis or eczema that involves less than 5 
percent of the entire body or less than 5 percent of exposed 
areas affected, and; no more than topical therapy is required 
during the past 12-month period, is rated noncompensable (0 
percent) disabling.  Dermatitis or eczema that involves at 
least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period, is rated 10 percent disabling.  
Dermatitis or eczema that involves 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected, 
or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period, is rated 30 percent disabling.  Dermatitis or eczema 
that involves more than 40 percent of the entire body or more 
than 40 percent of exposed areas affected, or; constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 12-
month period, is rated 60 percent disabling.  38 C.F.R.  
§ 4.118. 

The veteran filed her original claim in August 2002.  In 
November 2002, the veteran had a VA examination on her feet.  
The examination was completed while the veteran was in 
service.

During the examination, the veteran indicated that she would 
get shooting pains up into the foot and leg.  She rated the 
pain at 5 out of 10.  She reported that her toe did not hurt 
during exercise but would get worse, with pain lasting all 
day.  She stated that she had to walk on the sides of her 
foot.  She indicated that she did not have problems using a 
cross trainer exercise machine or have a problem walking.

The veteran further indicated that on two occasions she had 
tried oral medication for the fungus on her feet.  The 
medication did not help on either occasion.  

The x-rays showed a bipartite sesamoid on the tibial 
sesamoid.  The veteran was not tender in that area.  The 
examiner did not find a gross fracture and indicated that 
fracture repair appeared normal.  The examiner noted a mild 
bunion on the right great toe.  No heel spurs were indicated.  

In the diagnosis, the examiner stated that the veteran has 
mycotic nails, that the fracture on the right great toe is 
healed, and that she gets some stress through the tarsus area 
of the foot.  The impression was that the veteran had fungus 
on her toes.  The examiner advised her to take oral 
medication and keep her nails thin and use topical 
medication.  It was also the examiner's impression that the 
fracture on the right toe had healed but that the veteran 
might consider surgery in the future to take the stress off 
the right toe. 

In the notice of disagreement, dated June 2003, the veteran 
indicated that the bunion on her right toe was always sore 
and rendered her unable to walk properly.  She also stated 
that her feet have been treated on two occasions with 
medication but that the fungus did not clear.  She stated 
that the fungus was worse than ever and that the fungus 
causes her feet to hurt while wearing shoes.  She indicated 
that standing and walking are painful.  She further stated 
that the bunion and fungus affect her ability to keep her 
body fit.

Pursuant to the Board's remand, another VA examination was 
conducted in April 2008.  The examiner reviewed the claims 
file.

During the examination the examiner noted that the veteran 
expressed pain in the right foot when walking, standing, and 
at rest.  No swelling, heat, redness, stiffness, 
fatigability, weakness, lack of endurance or other symptoms 
were noted.  However, the veteran indicated that she has 
flare-ups during damp weather and that they last less than a 
day.  She alleviates the symptoms using Aleve.  The flare-ups 
cause more pain with walking.

The examiner stated that the veteran can stand up to one hour 
and walk more than 1/4 mile but less than 1 mile.  The veteran 
does not need assistive devices.  

The examiner noted tenderness to palpation of the right great 
toe and noted the presence of a small bunion on the right 
great toe.  No other abnormalities were present such as: 
painful motion, swelling, instability, weakness, abnormal 
weight bearing, hammertoes, hallux valgus or rigidus, a 
vascular foot abnormality, pes cavus, nonunion or malunion of 
the tarsal or metatarsal bones, flatfoot, or muscle atrophy.

The examiner took x-rays which showed no evidence of acute 
fracture or dislocation.  No alignment abnormalities were 
shown.  The visualized joint spaces were unremarkable.  The 
examiner noted that in the medial soft tissues of the ankle 
just posterior to the navicular bone that there were three 
small, well-corticated osseus densities which may represent 
accessory navicular ossicles.  The impression was negative 
for acute fracture or dislocation.

In the diagnosis, the examiner indicated that the bunion and 
fracture had significant occupational effects.  The 
disability's impact on occupational activities is pain, and 
moderately affects the veteran's ability to participate in 
chores, shopping, exercise, sports, and recreation.  The 
disability has no effect on traveling, feeding, bathing, 
dressing, toileting, grooming, or driving.  

The exam for the fungal infection of the feet indicated that 
there had been no skin treatment in the past 12 months.  No 
presence of a fungal skin condition was noted, however, the 
top portion of the veteran's great toenails was not connected 
to the nail bed.  The veteran's toenails were polished and 
the examiner could not view them for discoloration or other 
symptoms.  The diagnosis was residuals of a fungal infection.

In the opinion, the examiner stated that the severity of the 
bunion with fracture of the right great toe is mild.  The 
severity of the currently inactive fungal skin condition is 
none.

With regard to the veteran's bunion with fracture of the 
great right toe, in addition to DC 5010-5283 discussed below, 
the Board has considered the disability under DC 5284 as the 
disability codes do not specifically address bunions.  DC 
5284 provides compensable ratings for moderate, moderately 
severe, and severe foot injury.

According to the November 2002 VA examiner, the veteran had 
had stress through the tarsus area of the foot and a mild 
bunion.  The veteran indicated that she had no problems just 
walking or using a cross trainer, but that her toe would hurt 
after exercise and worsen throughout the day.  However, the 
April 2008 VA examination shows that the veteran expressed 
pain when standing, walking, and while at rest.  Flare-ups 
were noted, as well as tenderness to palpation of the right 
toe.  The examiner noted a small bunion on the right great 
toe.  No other abnormalities were noted, but the examiner 
opined that the disability had significant occupational 
effects as well as impacts her ability to complete activities 
of daily life such as chores, shopping, exercise, sports and 
recreation.  The examiner noted that the severity of the 
veteran's disability is mild.

The Board notes that the General Counsel for VA, in a 
precedent opinion dated August 14, 1998, (VAOPGCPREC 9-98) 
held that if a disability rating was established under 
Diagnostic Code 5284, the availability of a separate rating 
under Diagnostic Code 5003/5010 and the applicability of 
sections 4.40, 4.45, and 4.59 depended upon the 
manifestations compensated under Diagnostic Code 5284.  It is 
noted that Diagnostic Code 5284 does not specifically 
contemplate limitation of motion.  However, VA's General 
Counsel has held that depending on the nature of the foot 
injury, Diagnostic Code 5284 (foot injuries) may involve 
limitation of motion and would require consideration of 38 
C.F.R. §§ 4.40, 4.45.  VAOPGCPREC 9-98.  

Pursuant to Diagnostic Code 5284, the Board has considered 
whether the veteran's disability can be characterized as 
moderate under the rating criteria.  Because the veteran's 
disability causes her pain while standing, walking, and while 
at rest, and because the examiner noted tenderness and stated 
that the disability had significant impact on her occupation 
and daily activities, the Board finds that the objective 
medical evidence can support a finding of a moderate foot 
injury.  

Giving the benefit of the doubt to the veteran, the Board 
finds that the veteran's disability picture more nearly 
approximates the criteria for a 10 percent rating for her 
bunion with fracture of the great right toe based upon the 
April 2008 VA examination.  The evidence does not support the 
finding of a moderately severe disability for a greater 
rating.  The post-service medical record is found to provide 
evidence against a finding for higher than 10 percent. 

The Board considered other diagnostic codes to determine 
whether a higher rating is for any time period.  However, 
neither VA examination indicated arthritis; therefore an 
evaluation greater than 10 percent is not warranted under DC 
5010 or 5003.  The evidence fails to show malunion or 
nonunion of the tarsal or metatarsal bones as both VA 
examiners noted that the x-rays showed normal fracture 
repair; therefore a higher rating is not warranted under DC 
5283.  In addition, DC 5280 does not allow for a rating 
greater than 10 percent.  

With regard to the fungal skin condition of the feet, the 
Board notes that the April 2008 examination states that the 
veteran is not currently symptomatic, weighing against a 
compensable evaluation.  The prior VA examination shows that 
the veteran was symptomatic; however, the evidence fails to 
show that the fungus involved at least 5 percent of her body 
or intermittent systemic therapy.  Therefore, the veteran is 
not entitled to a compensable evaluation for any time period 
throughout the pendency of her claim and appeal.

For all the foregoing reasons, there is no basis for staged 
rating for the fungal skin condition of the feet, pursuant to 
Fenderson, and the claim for a higher initial rating must be 
denied.  In reaching these conclusions, the Board has 
considered the benefit-of-the- doubt doctrine; however, as 
the preponderance of the evidence is against the veteran's 
claim, that doctrine is not for application in the instant 
appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

The claim for a compensable rating for the fungal skin 
condition of the feet is denied.

Bilateral Wrist Disabilities

The Rating Schedule does not have a specific diagnostic code 
for tendonitis.  In such cases, the disability shall be 
evaluated by analogy to a closely related disease in which 
the functions affected and anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2007).  In this case, the RO has evaluated the veteran's 
tendonitis by analogy to tenosynovitis.

Under 38 C.F.R. § 4.71a, DC 5024, tenosynovitis shall be 
rated based on limitation of motion of the affected part, as 
degenerative arthritis under DC 5003, which has been defined 
above.

In evaluating upper extremity disability, it is often 
necessary to distinguish the predominant or major upper 
extremity from the minor upper extremity, as such a 
distinction may affect the criteria for a particular level of 
impairment.  38 C.F.R.  § 4.69.  In this case, the record 
reveals that the veteran is right handed.

Normal ranges of motion of the wrists are from 0 to 70 
degrees for dorsiflexion and from 0 to 80 degrees for palmar 
flexion.

Limitation of motion of the wrist is rated under 38 C.F.R. § 
4.71a, DC 5215.  A 10 percent rating is warranted for 
limitation of motion of the wrist (major or minor), such that 
dorsiflexion is less than 15 degrees or palmar flexion is 
limited in line with the forearm.  That is the highest 
schedular disability rating available under that Diagnostic 
Code.  See 38 C.F.R. § 4.25 (2007).

Higher ratings are available under DC 5214; however, that 
provision requires the presence of ankylosis, a manifestation 
not present in the veteran's case.  Ankylosis is "immobility 
and consolidation of a joint due to disease, injury, surgical 
procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
(citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)).  Because 
the veteran is able to move her wrists, a rating in excess of 
10 percent is not warranted under DC 5214.

Although there are other diagnostic codes that potentially 
relate to impairment of the wrist, after reviewing these 
alternative provisions, the Board can find no basis on which 
to assign an increased rating for the veteran's bilateral 
wrist disability.  For example, there is no evidence of 
peripheral nerve impairment so as to warrant application of 
Code 8515.

In November 2002, prior to discharge, the veteran had a VA 
examination for her wrists.  The veteran reported pain in her 
wrists when she typed.  The veteran treated the condition 
with Tylenol, ibuprofen, and arm bands.  She indicated that 
she has some level of constant pain in her left forearm that 
is exacerbated when she types.  

The examiner indicated that range of motion testing of her 
left wrist showed dorsiflexion of 38 degrees and palmar 
flexion of 70 degrees.  Testing for the right wrist showed 
dorsiflexion at 65 degrees and palmar flexion at 70 degrees.  
The examiner diagnosed the veteran with bilateral wrist 
strain.

In her notice of disagreement, dated June 2003, the veteran 
indicated that her occupation in the administrative field 
calls for high usage of a keyboard and mouse throughout her 
workday and that her wrists become sore.  She indicated that 
her tendonitis was caused by over usage from typing on 
typewriters and keyboards.

In April 2008, the veteran had another VA examination.  The 
examiner reviewed the claims file.  The veteran indicated 
pain and weakness in both wrists.  On examination, the 
veteran's right wrist measured 50 degrees for dorsiflexion 
with pain beginning at 45 degrees.  Palmar flexion of the 
right wrist measured 60 degrees, with pain beginning at 60 
degrees.  No additional loss of motion was reported with 
repetitive use.  The left wrist measured 55 degrees for 
dorsiflexion, with pain beginning at 53 degrees.  Palmar 
flexion of the left wrist measured 75 degrees, with pain at 
75 degrees.  No additional loss of motion was reported with 
repetitive use.  

The examiner noted ulna negative variance bilaterally.  For 
the left wrist, the examiner indicated a corticated osseous 
fragment just distal to the ulnar styloid, consistent with an 
old fracture.  

The examiner indicated that the bilateral wrist strain is 
mild to moderate and that it has significant occupational 
effects.  The veteran has moderate pain when completing 
chores, shopping, and sports, and mild pain with exercise and 
recreation.

The veteran's disability is analogous to tenosynovitis, DC 
5024, which provides that the disability shall be rated based 
upon limitation of motion of the affected part, as 
degenerative arthritis under DC 5003.  Based upon the VA 
examinations, the veteran's ranges of motion are far greater 
than permitted for a compensable rating under DC 5215.  The 
veteran's dorsiflexion was greater than 15 degrees, 
bilaterally, and her palmar flexion was not limited in line 
with either forearm.  Therefore, the veteran is not entitled 
to a compensable rating under DC 5215.

However, the Board finds that the veteran is entitled to the 
minimum 10 percent disability rating under DC 5003, 
degenerative arthritis, by analogy.  Diagnostic Code 5003 
provides that when there is some limitation of motion of the 
specific joint or joints involved that is noncompensable (0 
percent) under the appropriate diagnostic codes, Diagnostic 
Code 5003 provides a rating of 10 percent for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. 

In this case, the 2002 VA exam shows that the veteran's range 
of motion for dorsiflexion was to 38 degrees on the left 
wrist and 65 degrees on the right wrist.  Palmar flexion was 
normal bilaterally.  The 2008 VA exam shows that the 
veteran's range of motion for dorsiflexion was 55 for the 
left wrist and 50 for the right wrist.  Palmar flexion 
measured 75 degrees on the left and 60 degrees on the right.  
Pain on testing was not indicated in 2002, however, the 
examiner indicated pain on testing in the 2008 VA 
examination.

Since the limitation of range of motion was demonstrated 
during both VA examinations and the 2008 VA examiner 
documented pain on motion, giving the veteran the benefit of 
the doubt, the Board finds that the veteran is entitled to 
the minimum 10 percent rating, by analogy, under DC 5024-
5003, to each wrist.  It appears from the medical evidence 
that the disability has remained essentially constant over 
the entire period.  Accordingly, a staged rating under 
Fenderson is not warranted.

The Board has considered 38 C.F.R. §§ 4.40 and 4.45, 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination, and pain. DeLuca, 8 Vet. 
App. at 206-07.  These factors have been taken into 
consideration in awarding a disability evaluation of 10 
percent under Diagnostic Code 5003 for each wrist.  

Accordingly, an initial compensable disability rating of 10 
percent for each wrist is granted.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in September 2007 that fully 
addressed all three notice elements.  The letter was sent by 
the AMC after the Board remanded the case in September 2007 
for insufficient notice and additional development.  The 
letter informed the veteran of what evidence was required to 
substantiate the claims and of her and VA's respective duties 
for obtaining evidence.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The veteran was afforded a VA medical 
examination in November 2002, pre-discharge, and in April 
2008.  Significantly, neither the veteran nor her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist her in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to a compensable rating for a bunion with 
fracture of the great right toe is granted at 10 percent.

Entitlement to an initial compensable rating for a fungal 
skin condition of the feet is denied.

Entitlement to an initial compensable rating for a right 
wrist disability is granted at 10 percent.

Entitlement to an initial compensable rating for a left wrist 
disability is granted at 10 percent.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


